F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           APR 28 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    HOLLI LUNDAHL,

              Petitioner - Appellant,

     v.                                                   No. 04-4236
                                                   (D.C. No. 2:04-CV-89-PGC)
    BRIAN ROBBINS; SOURCE ONE                               (D. Utah)
    MORTGAGE SERVICE;
    CALIFORNIA FRANCHISE TAX
    BOARD; MARCH FONG EU,
    Secretary of State and successor in
    interest; GERALD ROSENBERG,
    Commissioner in his personal
    capacity; ELI LILLY; UNITED
    STATES OF AMERICA; INTERNAL
    REVENUE SERVICE,

              Defendants - Appellees.




                             ORDER AND JUDGMENT           *




Before SEYMOUR , KELLY , and McCONNELL , Circuit Judges.


          After examining the brief and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellant Holli Lundahl appeals from the district court’s order denying her

motion to withdraw a bankruptcy reference. Although opened as a separate

proceeding in district court, the motion to withdraw the reference relates back to

adversary proceeding number 03-2401, which the bankruptcy court dismissed

originally on December 23, 2003. The motion to withdraw the reference was

docketed in the district court on January 28, 2004. As a result, on the date

Ms. Lundahl filed her motion to withdraw the reference there was no bankruptcy

proceeding pending. For that reason, the district court denied the motion and

dismissed the action as moot.    1



       We review the district court’s mootness determination     de novo . Faustin v.

City & County of Denver , 268 F.3d 942, 947 (10th Cir. 2001). In doing so, we

note that “[a] case is moot when it is impossible for the court to grant any

effectual relief whatever to a prevailing party.”   Office of Thrift Supervision v.



1
       We have held that orders granting motions to withdraw a bankruptcy
reference are not immediately appealable.   Dalton v. United States (In re Dalton) ,
733 F.2d 710, 715 (10th Cir. 1984). Here, however, the district court denied the
motion and dismissed the action. There is nothing left of the litigation.
Consequently, we have jurisdiction to consider the propriety of the district court’s
order. See id. at 714 (noting that in order to be immediately appealable, “the
district court’s judgment must end the litigation and leave nothing to be done
except execute the judgment”).

                                             -2-
Overland Park Fin. Corp. (In re Overland Park Fin. Corp    .), 236 F.3d 1246, 1254

(10th Cir. 2001)(internal quotations and citations omitted). That is clearly the

case here. At the time Ms. Lundahl filed her motion to withdraw the reference

she was aware of the bankruptcy court’s dismissal. In fact, she had already

appealed that dismissal to the Tenth Circuit Bankruptcy Appellate Panel. We

reject her attempt to secure a second review.

      Moreover, we caution Ms. Lundahl that her efforts to reargue issues already

decided must abate. She is coming perilously close to abusing her right of access

to the courts. The request to proceed in this court without prepayment of fees and

costs is denied, and this matter is DISMISSED.   See 28 U.S.C. § 1915(e)(2)(B)(i).



                                                    Entered for the Court


                                                    Stephanie K. Seymour
                                                    Circuit Judge




                                          -3-